Citation Nr: 0710461	
Decision Date: 04/11/07    Archive Date: 04/25/07	

DOCKET NO.  04-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.   

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pancreatitis.   

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   

4.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia.   

5.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1972 to 
May 1987.  He is shown to have had overseas service in Japan, 
Germany, and Italy, but not the Republic of Vietnam, and 
there are no awards documenting service in Vietnam.  There is 
no documented combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The case is not ready for 
appellate review for multiple reasons discussed below.  
Accordingly, the case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran had some 14 1/2 years of active military service 
in the United States Air Force.  It is clear that the service 
medical records are incomplete.  Early in the claims folder, 
it is noted that certain service medical records had not yet 
been retired to the National Personnel Records Center (NPRC).  
It was noted that a later request should be resubmitted.  It 
does not appear from a careful review of the claims folder 
that any request for additional service medical records has 
been resubmitted and that is certainly necessary in this case 
as the veteran claims to have received treatment for his left 
knee and pancreatitis during service, but treatment for these 
problems is not noted in the available service medical 
records, or in the service separation examination, or in the 
report of Medical Evaluation Board which resulted in the 
veteran's separation from service for a dysthymic disorder.  

There is on file a manila folder including the veteran's 
service personnel records.  The veteran claims four months' 
temporary duty in the Republic of Vietnam sometime during his 
assignment to Yakota Air Base in Japan in or about 1975.  
Although the service personnel records on file may be 
complete, a further request for any additional available 
service personnel records should be made.  

From the time that the veteran initiated his current claims 
in 2003, there are multiple statements by him that he is 
currently in receipt of Social Security disability benefits.  
The US Court of Appeals for Veterans Claims (Court) has held 
on multiple occasions that once VA is on notice of the 
existence of such records, VA is under a duty to collect them 
when they are arguably relevant and applicable to the claims 
pending before VA.  The RO must collect records of the 
veteran's award of any Social Security benefits, specifically 
including any award letter and all medical records supporting 
such award.  

Also during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of (1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and (2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denials.  See Kent, v. Nicholson, 20 Vet. App. 
1 (2006).  The Court explained that the notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Although the May 2003 VCAA notice on file provided the 
veteran the definitions of new and material evidence, there 
was no discussion with any particularity of the evidence 
necessary to substantiate his previously denied claims for 
service connection for a left knee disorder, pancreatic 
disease, and PTSD.  Subsequent VCAA notice in September 2003 
also failed to discuss new and material evidence with 
particularity.  

With respect to the veteran's claim for service connection 
for PTSD, the prior final unappealed February 1999 rating 
decision denied service connection for PTSD because of the 
absence of any confirmed stressor as reported by the veteran.  
The service medical records clearly reveal that the veteran 
was separated from service and placed on the Temporary 
Disability Retired List (TDRL) with a confirmed diagnosis of 
dysthymic disorder.  It is noted that these records contain 
no complaints by the veteran of his later reported stressors 
during service, and no findings of PTSD symptomatology at the 
time of service separation in 1987.  A follow-on military 
psychiatric examination in July 1989 also included no 
complaints of PTSD-type stressors or symptoms.  

Over the years, and in conjunction with one or more 
admissions for alcohol and substance abuse detoxification, 
the veteran began reporting stressors including those 
resulting from a four month period of temporary duty (TDY) in 
Vietnam where he reportedly witnessed two fellow service 
members killed in combat, and a later incident where he 
reported witnessing an individual killed by being buried in 
sand from an overturned truck.  A careful review of stressors 
reported by the veteran during mental health outpatient 
treatment, inpatient treatment, VA examinations, and his 
stressor statement reveals a significant degree of 
inconsistency between these statements.  

In any event, the RO subsequently used the veteran's 
March 1998 stressor statement to attempt to obtain 
verification of the three reported deaths by the veteran from 
the US Armed Services Center for Research of Unit Records 
and, in February 1999, that agency reported that it could not 
confirm any of the veteran's reported incidents; specifically 
that individuals identified by the veteran by name had been 
killed at the times and places he had provided in writing.  
There are, of course, clinical diagnoses of PTSD (as well as 
service-connected dysthymia, alcohol and substance 
dependence, alcohol-induced mood disorder, and a dependent 
personality disorder), but those diagnoses are only based 
upon stressful incidents reported by the veteran which have 
not been confirmed in any way.  

Finally, the veteran has also reported two stressful 
incidents which have also been related to diagnoses of PTSD, 
which occurred prior to service; child sexual abuse by an 
uncle, and the veteran's involvement in a motor vehicle 
accident at age 18 resulting in the death of a 12 year old.  
Of course, any diagnosis of PTSD attributable to these 
stressors would not warrant an award of service connection 
(absent a finding of service aggravation) since these 
stressors occurred prior to the veteran's entrance into 
military service.  Accordingly, the evidence necessary to 
substantiate a claim for service connection for PTSD would be 
verification of any stressful incidents which occurred during 
service which are themselves relied upon by competent medical 
authority to support a valid diagnosis of PTSD.  

With respect to a left knee disorder, service connection for 
left knee disability was denied in a final unappealed rating 
decision issued by the RO in April 1990.  The basis of this 
denial was that no left knee injury or disability was 
identified in any of the available service medical records.  
Indeed, a careful review of the evidence on file fails to 
reveal any significant clinical findings for the veteran's 
left knee.  A January 1995 VA examination conducted in the 
absence of any X-ray or other diagnostic studies opined that 
the veteran may have some degree of degenerative joint 
disease involving both knees with crepitance and/or 
chondromalacia patella but this was many years after service 
separation.  Accordingly, new and material evidence to reopen 
this claim would be evidence demonstrating a left knee injury 
or onset of left knee disability during active military 
service (or left knee arthritis to a compensable degree in 
the year following service separation).  

With respect to chronic pancreatitis, service connection for 
this disorder was denied in a final unappealed rating 
decision issued by the RO in 2002.  Although the veteran was 
shown to have been treated for an acute pancreatitis in early 
2002, and what was referred to as a chronic pancreatitis in 
2003, service connection for this disorder was denied because 
there was no evidence demonstrating onset of this disorder at 
any time during active military service.  A careful review of 
the clinical evidence on file, however, revealed a VA 
outpatient treatment record in January 1997 which 
specifically referred to a positive past history of 
pancreatitis "which was diagnosed about 6 months ago at Htfd 
[Hartford?] Hospital."  It was further noted that at this 
time that the veteran had been diagnosed with a bowel 
obstruction and surgery had been performed.  It does not 
appear that any records of this treatment from the Hartford 
Hospital are on file so the RO must obtain a signed medical 
release from the veteran for his treatment at the Hartford 
Hospital so that these records may be obtained for review.  
Accordingly, the new and material evidence to reopen a claim 
for service connection for pancreatitis would be evidence 
demonstrating that this disease had its actual onset during 
active military service.  

Finally, the Board notes that the examinations relied upon to 
confirm and continue existing evaluations of 30 percent for 
service-connected dysthymia and 20 percent for service-
connected lumbar strain were conducted in July 2003 some 
three and one-half years earlier than the Board's current 
review.  Additionally, X-ray studies of the veteran's lumbar 
spine which were used and relied upon in the veteran's 
July 2003 VA examination had been taken in December 2001.  
More current examinations are required, which must include a 
review of the claims folder, including all records obtained 
from the Social Security Administration.  In this regard, the 
Board notes that years earlier, as documented in the claims 
folder, there were references made to possible herniated 
nucleus pulposus (HNP) of the veteran's low back, but the 
most recent December 2001 X-ray study only mentioned a 
narrowing of the intervertebral disc space at L5-S1.  
Additionally, the veteran's February 1987 Medical Evaluation 
Board specifically noted the existence, based upon X-ray 
study, of a spina bifida occulta at S1, which would be 
considered a congenital defect not subject to VA 
compensation.  

For these reasons and bases, the pending claims are REMANDED 
to the RO for the following action:  

1.  A military records specialist at the 
RO should request the production of any 
and all additionally available service 
medical and service personnel records for 
the veteran from the National Personnel 
Records Center (NPRC).  All efforts to 
obtain these records must be documented 
in the claims folder and any records 
obtained must be included in the claims 
folder.  

2.  The veteran should be provided 
additional VCAA notice which includes a 
discussion of the evidence necessary to 
reopen claims for service connection for 
disabilities of the left knee, 
pancreatitis, and PTSD on the basis of 
new and material evidence.  This notice 
must be sufficiently specific in nature 
to comply with the Court's decision in 
Kent, v. Nicholson, 20 Vet. App. 1 
(2006), as discussed in the body of this 
remand above.  In summary, the veteran 
should be notified that the evidence 
necessary to substantiate a claim for 
service connection for PTSD would be 
objective verification of any stressful 
incident which occurred during active 
military service which in turn forms the 
basis of a valid diagnosis of PTSD.  In 
this regard, he must be informed that an 
attempt to verify his prior March 1998 
written stressor statement by the 
USASCRUR (now the USAJSRRC) was 
unsuccessful in corroborating the death 
of the three individuals identified by 
the veteran by name.  Stressful incidents 
which occurred prior to service such as 
child sexual abuse or involvement in a 
motor vehicle accident at age 18 would 
not support an award of service 
connection for PTSD.  Service connection 
for left knee disability would require 
evidence of left knee injury or 
disability during service, or arthritis 
to a compensable degree within one year 
after service separation.  Service 
connection for pancreatic disease would 
also require objective evidence showing 
onset of this disease during active 
military service.  This would be an 
appropriate time for the veteran also to 
be provided with VCAA notice with respect 
to downstream issues and effective dates 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Depending on any response received from 
the veteran to this VCAA notice (or any 
other information provided during the 
pendency of the remand), the RO should 
conduct any additional development which 
may be indicated. 

With respect to pancreatic disease, the 
veteran must be provided with a medical 
release form and requested to accurately 
complete it in full for the release of 
records of his treatment for what appears 
to be the onset of pancreatitis and also 
for diagnosis of bowel obstruction and 
surgery therefore sometime in 1996 at the 
Hartford (Htfd) Hospital.  When this 
medical release form is properly 
completed and returned, the RO should 
attempt to obtain these records for 
inclusion in the veteran's claims folder.  

3.  The RO should obtain the a) actual 
award letter and b) all medical and 
administrative records associated with an 
award of Social Security benefits to the 
veteran for inclusion in the claims 
folder.  

4.  The RO should secure all up-to-date 
copies of records of the veteran's 
outpatient or inpatient treatment with VA 
facilities which are not already on file.  
At present, it does not appear that there 
are on file any records of the veteran's 
treatment with VA following his last VA 
examinations in July 2003.  All records 
obtained should be added to the claims 
folder.  

5.  After completion of the above 
development, the RO should arrange for 
the veteran to again be examined in 
conjunction with his claims for increase 
for service-connected dysthymia and 
lumbosacral strain.  His examination for 
dysthymia must be accomplished by a 
medical doctor psychiatrist (not a 
psychologist) and his claims folder, 
including all evidence collected on 
remand must be provided to the 
psychiatrist for review in conjunction 
with the examination.  After completing a 
claims folder review and current 
examination, the psychiatrist should 
provide a multiaxial assessment in 
conformance with the DSM-IV.  A GAF score 
should also be supplied and an 
explanation of that score provided.  A 
psychiatrist should specifically be 
requested to distinguish, to the extent 
possible, any degree of symptomatology 
attributable to dysthymia, from 
symptomatology specifically attributable 
to alcohol (and/or other substance) 
dependence which is not the basis for an 
award of VA compensation benefits.  Any 
diagnosis of PTSD must be accompanied by 
a discussion of the objective evidence on 
file used to corroborate the existence of 
any claimed stressor in support of a 
valid diagnosis of PTSD.  The physician 
conducting the veteran's orthopedic 
examination for lumbar strain should also 
be provide the veteran's claim folder for 
review in conjunction with the 
examination.  This examination must, at a 
minimum, include current X-ray studies of 
the veteran's lumbar spine with an 
accurate and detailed interpretation of 
what those X-ray studies reveal.  The 
orthopedist is requested to comment on 
findings in the veteran's Medical 
Evaluation Board in 1987 that there was a 
spina bifida occulta at S1, and whether 
such findings were congenital and/or 
developmental in nature.  If there are 
any current findings of disc disease, the 
physician is also requested to provide an 
opinion as to whether it is more, less, 
or equally likely that those findings are 
causally related to service-connected 
chronic lumbar strain.  A complete 
explanation of all reasons and bases 
supporting the answers to the questions 
presented is essential.  After these 
examination reports are completed and 
returned to the RO, the RO must review 
them for completeness and return them for 
any corrective action which may be 
indicated if necessary.  

6.  After completion of the above 
development, the RO should again review 
the veteran's pending claims.  If any 
decision is not to his and the 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a thorough 
discussion of the development requested 
in this remand.  They must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).








	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



